           Case 1:19-cv-11003-IT Document 115 Filed 05/21/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                    )
MARIAN RYAN, et al.,                )
                                    )
       Plaintiffs,                  )
                                    )
       v.                           )                  CASE NO. 1:19-CV-11003-IT
                                    )
U.S. IMMIGRATION AND CUSTOMS        )
ENFORCEMENT, et al.,                )
                                    )
       Defendants.                  )
____________________________________)

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                   PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Plaintiffs’ claims in this case all challenge U.S. Immigration and Customs Enforcement

Directive No. 11072.1 entitled “Civil Immigration Enforcement Actions Inside Courthouses”

(“Directive”), as well as Defendants’ policy of conducting civil courthouse arrests pursuant to that

Directive. On April 27, 2021, the Department of Homeland Security (“DHS”) issued a

Memorandum that “revoke[d]” the Directive and replaced it with “interim guidance” regarding civil

courthouse arrests. See Mem. from Acting Director Johnson and Acting Commissioner Miller to

U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection, Civil

Immigration Enforcement Actions in or Near Courthouses (Apr. 27, 2021).1 DHS’s unilateral

decision to revoke the Directive—and replace it with interim guidance, the application of which is

still uncertain—moots Plaintiffs’ claims.

       For that reason, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiffs Marian Ryan, Rachael

Rollins, Committee for Public Counsel Services, and the Chelsea Collaborative, Inc., by and through

undersigned counsel of record, hereby dismiss all claims in the above-captioned matter. The


1
 https://www.cbp.gov/sites/default/files/assets/documents/2021-Apr/Enforcement-Actions-in-
Courthouses-04-26-21.pdf.


                                                  1
            Case 1:19-cv-11003-IT Document 115 Filed 05/21/21 Page 2 of 2



dismissal is without prejudice to any future challenges by Plaintiffs to Defendants’ courthouse arrest

policies. See Fed. R. Civ. P. 41(a)(1)(B).


 Respectfully submitted,                                      Dated: May 21, 2021

 /s/ David J. Zimmer                 .
 David J. Zimmer (BBO# 692715)
    Special Assistant Attorney General
 GOODWIN PROCTER LLP
 100 Northern Avenue
 Boston, MA 02210
 (617) 570-1000
 DZimmer@goodwinlaw.com
 Attorney for Marian Ryan and Rachael Rollins

 /s/ Wendy S. Wayne                    .
 Wendy S. Wayne (BBO# 555665)
 Committee for Public Counsel Services
 Immigration Impact Unit
 21 McGrath Highway, Somerville, MA 02143
 (617) 623-0591
 wwayne@publiccounsel.net
 Attorney for the Committee for Public Counsel Services

 /s/ Arielle Sharma                  .
 Arielle Sharma (BBO# 695980)
 Lawyers for Civil Rights
 61 Batterymarch St., 5th Floor
 Boston, MA 02110
 (774) 314-9639
 asharma@lawyersforcivilrights.org
 Attorney for Chelsea Collaborative, Inc.




                                      CERTIFICATE OF SERVICE

        I, David Zimmer, hereby certify that a copy of the foregoing document, filed through the
CM/ECF system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies shall be served by first class mail postage prepaid on all
counsel who are not served through the CM/ECF system on May 21, 2021.




                                                          2
